Citation Nr: 0213824	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  96-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from August 1950 to April 
1952.

This appeal arises from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claims of entitlement to service connection for "anxiety 
disorder claimed as nervous condition," a back condition, 
and hearing loss.  The Board has determined that the issues 
are more accurately characterized as stated on the cover page 
of this decision.  In December 1999, the Board remanded the 
claims for additional development.  

With regard to the claim of for service connection for 
hearing loss, prior to adjudicating this issue, the Board is 
undertaking additional development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002). 


FINDINGS OF FACT

1.   The veteran's service medical records are not available; 
he has provided lay statements to the effect that a truck he 
was riding while serving in Korea as a combat engineer hit a 
land mine.

2.  The veteran does not have a back disorder that is related 
to his active duty service.

3.  The veteran does not have post-traumatic stress disorder 
(PTSD).

4.  The veteran does not have an acquired psychiatric 
disorder that is related to his active duty service.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD), was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2002).  

2.  A chronic back disorder was not incurred in or aggravated 
by the veteran's active duty service, and arthritis of the 
spine may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  The appellant was notified in the 
RO's July 1995 decision that the evidence did not show that 
the criteria had been met for service connection for an 
anxiety disorder, to include PTSD, or a back disorder.  He 
was again notified of the criteria required for service 
connection in the March 1996 statement of the case (SOC) and 
a February 2002 supplemental statement of the case (SSOC).  
Therefore, the rating decision, as well as the SOC and SSOC, 
informed the appellant of the relevant criteria.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, the SOC and the SSOC sent 
to the appellant informed him of the information and evidence 
needed to substantiate these claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, a response from 
the National Personnel Records Center ("NPRC"), received in 
June 1995, indicates that the veteran's service medical 
records ("SMRs") may have been destroyed in a 1973 fire.  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony. Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  Here, the 
RO has repeatedly attempted to secure additional information 
from the veteran, to include sending him NA Form 13055's and 
VA form 21-3101's, which did not result in additional records 
being found.  However, the claims file contains lay 
statements, and the veteran's separation examination report 
has been found and is associated with the claims file.  The 
RO has also obtained morning reports and other service 
records from the NPRC, and has afforded the veteran 
examinations for the disabilities in issue.  In October 1996, 
the North Carolina National Guard informed VA that it could 
not locate any records for the veteran.  In addition, in May 
and July of 2002, the RO requested the veteran to identify 
all private health care providers who have treated him for 
the disabilities in issue, and he was notified that VA would 
attempt to obtain all identified treatment reports.  He was 
also notified that VA would obtain all identified records of 
VA treatment.  There is no record of a response.  The Board 
therefore finds that VA has complied with its duty to notify 
the appellant of his duties to obtain evidence.  See 
Quartuccio v. Principi, No. 01- 997 (U. S. Vet. App. June 19, 
2002).  Furthermore, the RO has obtained VA outpatient 
treatment, hospital and examination reports, and non-VA 
treatment reports, and the veteran has not asserted that any 
relevant evidence has not been associated with the claims 
file, or that any additional development is required.  
Finally, the Board has determined that, as discussed infra, 
the veteran does not currently have PTSD, nor does he have an 
acquired psychiatric disorder or a back disorder, that his 
related to his service.  Specifically, there is no record of 
treatment for the claimed conditions during service, there is 
no competent evidence of a nexus to service, and the first 
medical evidence of either of the claimed conditions is dated 
about 36 years after separation from service.  Given the 
foregoing, and the lack of medical records upon which to form 
the basis for an opinion, the Board finds that a remand for 
an etiological opinion is not necessary to decide the claims.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4).  Based 
on the foregoing, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating these claims.  Based on the 
foregoing, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating these claims.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  


II.  Back Disorder 

Written statements from the veteran show include letters and 
other statements, received in August, October and November of 
1996, March 1998 and January and February of 2000, in which 
he stated the following: his back was injured during service 
in North Korea, when a truck in which he was riding hit a 
land mine in about October 1951 (prior to January 2000, the 
veteran listed several dates for this injury, ranging between 
September 1950 to April 1952); he was injured somewhere near 
the Han River (alternatively spelled "Hahn"), and the 
"Hong Ch'on Reservoir"  (alternatively spelled "Huan 
Chon"); he went on sick call the next three mornings, and in 
each case, he was given some pills; he was then sent to a 
medical unit, at which time his back was X-rayed; he was then 
evacuated by air to someplace in South Korea (he cannot name 
the medical unit); he was eventually sent back to his unit by 
train; he went on sick call on multiple occasions thereafter; 
he did not claim a back injury at the time of his separation 
from service because he feared that his discharge would be 
delayed; he did not receive any treatment for his back from 
VA when he came out of the service.  The veteran has 
submitted three lay statements from Mr. [redacted] received 
in April 1995, and March and October of 1996.  In these 
letters, Mr. [redacted] asserts that he served with the veteran in 
Korea, and that he saw him being blown from the rear of a 
truck after it hit a land mine.  He stated that no one was 
killed during this incident, and that he did not know what 
happened after that.  Lay statements from the veteran's aunt 
and sister have been obtained, in which they assert that the 
veteran complained of a back problem upon his return from 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records consist of the 
veteran's separation examination report, dated in April 1952, 
which shows that his spine was clinically evaluated as 
normal.  The veteran's discharge (DD Form 214) indicates that 
there were no wounds received as a result of action with 
enemy forces.  

The post-service medical evidence consists of a VA hospital 
report and two VA examination reports, and non-VA reports.  
Specifically, records from the Blankenship Chiropractic 
Clinic (BCC), dated between 1988 and 1989, include a November 
1988 report which shows show treatment for conditions that 
included lumbosacral strain, arthritic spurring at L1-L4 and 
the mid-thoracic area, and scoliosis.  The veteran reported 
that he had sustained a back injury during the Korean War, 
that he had had back symptoms since that time.  He also 
(somewhat contradictorily) reported that he had had back and 
leg pain for eight to nine months, after beginning a job as a 
forklift driver, and that he had not lost any time from work 
due to his back symptoms.   

The VA examination report, dated in June 1995, shows that the 
veteran reported that he was injured when his Jeep stuck a 
land mine during the Korean War.  The diagnoses included 
"history of injury back when Jeep was blown up by a land 
mine."  

The veteran has asserted that he injured his back when his 
vehicle hit a land mine during the Korean War.  He has 
submitted lay statements from in support of his claim.  The 
law provides that, in the case of any veteran who engaged in 
combat with the enemy in active service, satisfactory lay or 
other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 (2000).  In 
this case, the veteran's discharge shows that he was awarded 
the Korean Service Medal with two bronze service stars, and 
the United Nations Service Medal.  His discharge does not 
show awards evincing combat, such as the Combat Infantry 
Badge or Purple Heart.  Morning reports were requested from 
the NPRC for the three-month period from October to December 
of 1951, and the reports obtained from the NPRC show that he 
served with Company C of the 378th Engineer Combat Battalion.  
These reports do not show participation in combat, or that 
the veteran was absent from his unit for any reason.  They 
indicate that the veteran was promoted to private first class 
in early December 1951.  The veteran has not argued, and 
there is no service evidence to show, that any member of his 
unit was killed or wounded due to enemy action at anytime 
during his service in Korea.  See Ashley v. Brown 6 Vet. 
App. 52, 56 (1993) (noting that unit casualties may serve as 
proof of combat).  Given the corroborating evidence submitted 
by Mr. [redacted], the land mine explosion will be conceded.  The 
Board points out that the Court has held that 38 U.S.C.A. 
§ 1154 does not alter the fundamental requirement of a 
medical nexus to service.  Kessel v. West, 13 Vet. App. 9 
(1999); Libertine v. Brown, 9 Vet. App. 521 (1996).  In this 
case, as discussed below, even if participation in combat is 
accepted, his claim would still fail as there is no competent 
evidence of a nexus to service.

There is no medical evidence of a back condition during 
service, and the veteran's separation examination report does 
not show a back condition.  Therefore, a chronic back 
condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  In addition, the first medical evidence of a back 
disorder after separation from service is found in a 1998 BCC 
report.  This is approximately 36 years after separation from 
service, and this lengthy period without treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).   Furthermore, there is no competent evidence 
showing that the veteran has a back disorder which had been 
caused or aggravated by his service.  In this regard, the 
"diagnosis" in the June 1995 VA examination report is "by 
history" only, and when read in context, it is clear that 
this statement was only a recitation of what the appellant 
had told the examiner.  Therefore the statement is not 
probative of the claim.  See Dolan v. Brown, 9 Vet. App. 358, 
363 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1995).  
Furthermore, the 1998 BCC report is the first medical 
evidence of arthritis.  This evidence comes more than one 
year after separation from service, and there is no competent 
opinion linking arthritis of the spine to the veteran's 
service.  Therefore, service connection for arthritis of the 
spine is not warranted on a presumptive basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a back 
disorder, and that the claim must be denied.


III.  Acquired Psychiatric Disorder, to Include PTSD

The veteran asserts that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his service.  Lay 
statements from the veteran's aunt and sister have been 
obtained, in which they assert that the veteran was 
withdrawn, or "not himself" upon his return from service.

The veteran's service medical records consist of a separation 
examination report, dated in April 1952, which shows that his 
psychiatric condition was clinically evaluated as normal.  

The post-service medical evidence includes records from the 
Statesville Family Practice, P.A. (Statesville), dated 
between 1989 and 1995, which show a reported history of 
Valium use for 30 years, and that he was prescribed Valium on 
an ongoing basis beginning in 1989.  

A VA neuropsychiatric examination report, dated in June 1995, 
shows that the diagnosis was anxiety disorder, NOS (not 
otherwise specified), mild.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

A.  PTSD

The veteran asserts that he has PTSD as a result of combat 
during service in Korea, to include being blown out of a 
truck in about October 1951 after it hit a land mine.  

In May 1995, the veteran filed his claim for "nerves," and 
his claim has been construed to include a claim for PTSD.  
Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
During the pendency of the veteran's appeal, amendments to 
those criteria became effective on March 7, 1997, see 64 Fed. 
Reg. 32,807 (1999), and on March 7, 2002.  See 67 Fed. Reg. 
10,330-10,332 (2002). 

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).  

In this case, under the old regulation (as in effect prior to 
March 7, 1997), service connection for PTSD required a 
current, clear medical diagnosis of PTSD.  Under the newer 
versions of the regulation (as in effect March 7, 1997, and 
March 7, 2002), service connection for PTSD required medical 
evidence diagnosing PTSD in accordance with  38 C.F.R. § 
4.125(a).  In addition, in 1996 VA adopted the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 
38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).  As discussed below, there is no competent evidence 
showing that the veteran has PTSD.  Therefore, the veteran's 
claim fails under all versions of the applicable regulation, 
and he has not been prejudiced by the Board's adjudication of 
his claim.

The veteran argues that he has PTSD as a result of 
participation in combat in Korea; however, in light of the 
Board's determination that the preponderance of the evidence 
is against the claim that the veteran has PTSD, the issues of 
whether verified stressors exist and whether the veteran 
participated in combat, are "downstream" issues which will 
not be further discussed.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. § 1110, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation); see also Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996) (stating that the provisions of 38 U.S.C.A. § 1154 
do not address the question of current disability and a nexus 
to service).  The Board finds that the preponderance of the 
evidence is against the claim that the veteran has PTSD.  
Briefly stated, there is no competent evidence showing that 
the veteran has PTSD.  The Board therefore finds that the 
veteran does not have PTSD.  

B.  Acquired Psychiatric Disorder

The Board finds that service connection for an acquired 
psychiatric disorder is not warranted.  The veteran's service 
medical records covering his active duty service do not show 
complaints, treatment or a diagnosis involving psychiatric 
symptoms.  Given the foregoing, the Board finds that an 
acquired psychiatric disorder is not shown during active duty 
service.  See 38 C.F.R. § 3.303.  

In addition, assuming arguendo that the 1989 notations in the 
Statesville records, showing that the veteran was prescribed 
Valium, constitute proof of a diagnosed acquired psychiatric 
disorder, the first medical evidence of an acquired 
psychiatric disorder comes approximately 37 years after 
separation from service.  This lengthy period of time without 
treatment weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no competent evidence of record which links an acquired 
psychiatric disorder to the veteran's service.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and that service connection 
for an acquired psychiatric condition must be denied.  

IV.  Conclusion

In reaching these decisions, the Board has considered the 
veteran's assertions, and the lay statements.  The Board 
points out that although the veteran's arguments and reported 
symptoms have been noted, the issues in this case ultimately 
rest upon interpretations of medical evidence and conclusions 
as to the veteran's correct diagnosis at various points in 
time, as well as the etiology of his current conditions.  Lay 
persons, untrained in the field of medicine, are not 
competent to offer such opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board has determined that service connection for 
an acquired psychiatric disorder, to include PTSD, and a back 
disorder, are not warranted.  To that extent, the contentions 
of the veteran and the lay statements to the contrary are 
unsupported by persuasive evidence. As the preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine is not applicable, and the claims must be denied.  
38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for a back disorder is denied. 


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

